Citation Nr: 9903560	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  98-13 877A	)	DATE
	)
	)


On Appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for chronic asthma, for 
the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


REMAND

The veteran had active duty service from December 1942 to 
December 1945.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Appeals (VA) that denied entitlement 
to service connection for chronic asthma for accrued benefits 
purposes.  A statement of the case (SOC)was issued in August 
1998, and the appellant filed a timely substantive appeal 
dated October 1998.  

The Board finds that, although the RO failed to identify the 
issue on the title page of the SOC as service connection 
"for accrued benefits purposes"; the appellant was provided 
with the applicable law and regulations for the issue of 
entitlement to service connection for accrued benefits 
purposes.  The Board further notes that the legal analysis 
for determination of entitlement as to a claim for "service 
connection" and a claim for "service connection for accrued 
benefits purposes" is essentially the same.

The Board further finds that the appellant has expressed 
written disagreement with the RO's September 1997 rating 
decision that denied service connection for the veteran's 
cause of death; and the appellant has consistently alleged 
that the veteran's lung problems were aggravated by service 
and eventually caused his death.  Thus, the appellant has 
initiated the appellate process; however, no statement of the 
case (SOC) has been issued as to the issue of entitlement to 
service connection for the cause of the veteran's death.  
Therefore, the Board finds that the VARO's failure to issue 
an SOC is a procedural defect requiring remand.  Godfrey 

v. Brown, 7 Vet. App. 398 (1995); See also Buckley v. West, 
No. 96-1764 (U.S. Vet. App. Dec. 3, 1998).

A review of the claims folder reflects that neither the 
medical records pertaining to the veteran's period of nursing 
home care prior to his death nor the medical records 
pertaining to the veteran's death, the terminal hospital 
records, have not been obtained.  Decisions of the Board must 
be based on all of the evidence available, Gilbert v. 
Derwinski, 1 Vet. App. 78 (1990), and the duty to assist 
includes the duty to request information which may be 
pertinent to the claim.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  As such, these records should be obtained and 
associated with the claims folder.

Therefore, in view of the above, this case is REMANDED to the 
VARO for the following:

1.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who had 
treated the veteran for his lung 
condition since March 1991.  After 
securing the necessary authorization, 
where necessary, VARO should obtain all 
records of any treatment reported by the 
appellant that are not already in the 
claims folder.  In particular, VARO 
should obtain the terminal hospital 
records, and nursing home medical 
records.

2.  The VARO should readjudicate the 
issue of service connection for chronic 
asthma, for accrued benefits purposes, 
and adjudicate the issue of entitlement 
to service connection for the veteran's 
death.  To the extent the benefits sought 
are not granted, the appellant and her 
representative should be provided with a 
statement of the case.  This document 
should include reasons and bases for the 
holding.  Thereafter, the appellant and 
her representative shall be afforded the 
appropriate period of time within which 
to respond.  In this latter respect the 
Board reminds the veteran that it may 
ultimately exercise appellate 
jurisdiction only when there has been a 
timely presentation of a notice of 
disagreement, and the perfecting of an 
appeal with the submission of a timely 
substantive appeal.  38 U.S.C.A. § 7105 
(West 1991); Roy v. Brown, 5 Vet. App. 
554 (1993). See also Barnett v. Brown, 83 
F.3d 1380 (Fed.Cir. 1996).  Then this 
case should be returned o the Board for 
appellative review.  38 U.S.C.A. § 7105.

3.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	(CONTINUED ON NEXT PAGE)



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


Y



- 5 -


